Case 2:17-cv-04831-CCC-MF Document 80 Filed 01/28/21 Page 1 of 2 PageID: 285




                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


CHAMBERS OF MARK FALK                                               USPO & COURTHOUSE
CHIEF MAGISTRATE JUDGE                                           1 FEDERAL SQ., ROOM 457
                                                                      NEWARK, NJ 07101
                                                                        (973) 645-3110


                            LETTER OPINION & ORDER

                                              January 28, 2021

Genesis A. Peduto, Esq.
8512 Kennedy Boulevard
Suite One
North Bergen, NJ 07047
Attorney for Plaintiff,
Michael Smith

Michael A. DaQuanni, Esq.
Law Office of Michael A. DaQuanni
1481 Oak Tree Road
Iselin, NJ 08830
Attorney for Defendant,
City of Bayonne

                   Re: Smith v. City of Bayonne
                   Civ. A. No. 17-4831 (CCC)

Dear Counsel:

       This is a Section 1983 action by Plaintiff Michael Smith, a Bayonne municipal
employee, alleging retaliation for supporting a candidate in a local political election.
Discovery has been ongoing for some time and is scheduled to close in March 2021.
Before the Court is a letter motion by Defendant, the City of Bayonne, to compel the
production of Plaintiff’s tax returns from 2015 to the present. (ECF No. 69.) Plaintiff
opposes the application. (ECF No. 70.) The Court has discussed this issue in numerous
informal telephone conferences, but oral argument is not formally needed. See Fed. R.
Civ. P. 78(b). For the reasons below, Defendant’s request is GRANTED subject to
appropriate redaction.

        As part of his damages, Plaintiff claims lost front and back pay. According to
Defendant, however, Plaintiff has not produced any documents relating to his income for
the last 6 years, including no W-2’s, disability payments, unemployment income, rental
income, or retirement payments, to the extent present. Moreover, Plaintiff was asked
 Case 2:17-cv-04831-CCC-MF Document 80 Filed 01/28/21 Page 2 of 2 PageID: 286




questions at his deposition about his income and he responded that he “did not remember”
or “recall” information responsive to such questions. (ECF No. 69 at 2.) In a series of
phone conferences, the Undersigned repeatedly directed Plaintiff to produce his tax
returns subject to specific redaction, but for some unexplained reason, he has not yet
produced them. Plaintiff’s position is that tax returns are private and their production
unnecessary and that the information is available elsewhere. (ECF No. 70.)

        Tax returns are not immunized from discovery in federal civil litigation. While
they are generally regarded as private communications between the taxpayer and the
government, see DeMassi v. Weiss, 669 F.2d 114, 119 (3d Cir. 1982), their production
must be balanced against the public policy favoring liberal discovery. See Sharp v.
Coopers and Lybrand, 83 F.R.D. 343, 352 (E.D. Pa. 1979). District courts generally
apply a two part test to the discoverability of tax returns: (1) has the party seeking
discovery established the relevance of the returns?; (2) if relevance is established, the
returns are discoverable unless the party resisting discovery meets a burden to show that
there is no compelling need for the returns because the information is available from other
sources. See Fort Washington Resources v. Tannen, 153 F.R.D. 78, 80 (E.D. Pa. 1994).
It is noted that this case law is advisory and non-binding, and that the conduct of
discovery in a given case is always a matter of discretion. See, e.g., In re Fine Paper
Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

        Here, Defendant has established that the returns are relevant. Plaintiff seeks front
and back pay and has put financial status in issue. His income during this period is
relevant to his damages and mitigation of damages. Thus, the returns are relevant, and
step one is satisfied. At step two, Plaintiff has not met his burden to show less intrusive
means are available – he has not produced financial information regarding that five-year
period and could not remember or recall when questioned about such matters at his
deposition. Finally, Plaintiff claims that production of tax returns should not be necessary
because Plaintiff worked for Bayonne and they should have payroll records. However,
that is insufficient to substitute for tax returns in this case because it is not clear that is the
universe of responsive information relevant to Plaintiff’s claims.

       Plaintiff is ordered to immediately produce his tax returns for the period of 2015 to
the present. They may be redacted to exclude all private and personal information and any
information other than the amount of earned income reported by Plaintiff. All
information regarding earned income should be fully provided.

       Based on the above, Defendant’s motion is granted.

       SO ORDERED.

                                             s/Mark Falk
                                             MARK FALK
                                             Chief Magistrate Judge
